DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160037195 A1 (Shin et al., hereinafter Shin) in view of WO 2015031210 A1 (Chatterton et al., Chatterton).
Regarding claim 1, Shin discloses an electronic device (fig. 1, “display apparatus 100”) comprising: 
a processor (fig. 1, “controller 120”); and 
a memory (fig. 1, “storage 140”) configured to be operatively connected to the processor (par. [0043], “the controller 120 may read information from a memory”) and to store a list including a plurality of profiles respectively corresponding to members recognized as users of the electronic device (par. [0079], “the controller 220…acquire user profile information of the identified user from the storage 240.”), 
where the memory stores, when executed, instructions (where storage/memory inherently stores instructions for usage by a processor) that cause the processor to: 

Shin does not specifically disclose compare a first profile used for configuring the electronic device among the plurality of profiles with the usage pattern; recognize a profile change based on a result of the comparison; retrieve a second profile matching the acquired usage pattern from the list based on recognition of the profile change and configure the electronic device using the second profile.
In related art concerning detecting a user and alerting device settings, Chatterton discloses compare a first profile used for configuring the electronic device among the plurality of profiles with the usage pattern (claims 1, 2, pars. [0037] and [0050], “determine whether a new or different user has been detected…sensors may sense and compare sensor information associated with particular users…overall patterns for one user may be different than overall patterns for another user.” And ”the system may detect that a user that first started using the user device is not the primary user (e.g., the owner of the user device”); recognize a profile change based on a result of the comparison (claim 1, “determine the first user is not the primary user based at least in part on comparing interactions of the first user with the user device and the one or more characteristics associated with the primary user”); retrieve a second profile matching the acquired usage pattern from the list based on recognition of the profile change (claims 1, 2, pars. [0039] and [0050], “if a new of different user has been detected, then one or more settings of the user device may be altered according to the new or different detected user…”; ”the system may detect that a user that first started using the user device is not the primary user (e.g., the owner of the user device) and alter the user device settings accordingly”) and configure the electronic device using the second profile (claim 2, “alter one or more settings of the user device when the second user is detected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chatterton’s teachings about compar[ing]e a first profile used for configuring the electronic device among the plurality of profiles with the usage pattern; recognize a profile change based on a result of the comparison; retrieve a second profile matching the acquired usage pattern from the list based on recognition of the profile change and configure the electronic device using the second profile with the display apparatus disclosed by Shin because one of ordinary skill in the art would have 
Regarding claim 16 Shin discloses a method of operating an electronic device (par. [0009] and fig. 1, “display apparatus 100”), the method comprising: acquiring a usage pattern of the electronic device (par. [0079], “the controller 220 may identify a user using feature information of the user acquired through the detector 210 and acquire user profile information of the identified user…”).
Shin does not specifically disclose comparing a first profile used for configuring the electronic device among a plurality of profiles respectively corresponding to members recognized as users of the electronic device with the usage pattern; recognizing a profile change based on a result of the comparing; retrieving a second profile matching the acquired usage pattern from a list based on the recognizing the profile change; and configuring the electronic device using the second profile.
Chatterton discloses comparing a first profile used for configuring the electronic device among a plurality of profiles respectively corresponding to members recognized as users of the electronic device with the usage pattern (claims 1, 2, pars. [0037] and [0050], “determine whether a new or different user has been detected…sensors may sense and compare sensor information associated with particular users…overall patterns for one user may be different than overall patterns for another user.” And ”the system may detect that a user that first started using the user device is not the primary user (e.g., the owner of the user device”); recognizing a profile change based on a result of the comparing (claim 1, “determine the first user is not the primary user based at least in part on comparing interactions of the first user with the user device and the one or more characteristics associated with the primary user”); retrieving a second profile matching the acquired usage pattern from a list based on the recognizing the profile change (claims 1, 2, pars. [0039] and [0050], “if a new of different user has been detected, then one or more settings of the user device may be altered according to the new or different detected user…”; ”the system may detect that a user that first started using the user device is not the primary user (e.g., the owner of the user device) and alter the user device settings accordingly”); and configuring the electronic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chatterton’s teachings about comparing a first profile used for configuring the electronic device among a plurality of profiles respectively corresponding to members recognized as users of the electronic device with the usage pattern; recognizing a profile change based on a result of the comparing; retrieving a second profile matching the acquired usage pattern from a list based on the recognizing the profile change; and configuring the electronic device using the second profile with the display apparatus disclosed by Shin because one of ordinary skill in the art would have recognized that by comparing a  new profile to a base (primary user) profile, a determination can be made about skipping the additional  profiles related to the primary user and in that manner, processing can be directed to finding the “new” profile with the additional profiles not directly associated with the primary user.
Regarding claim 2, Shin and Chatterton disclose all the limitations of claim 1.
Shin does not specifically disclose where the instructions cause the processor to: identify that no profile matches the acquired usage pattern and generate a new profile or update the first profile using the usage pattern based on identifying that no profile matches the acquired usage pattern.
Chatterton discloses where the instructions cause the processor to: identify that no profile matches the acquired usage pattern (claim 2 and par [0012], “The user device may determine certain characteristics of a user that is using the user device. In this regard, the user device may detect when a new or different user has begun using the user device…”); and generate a new profile or update the first profile using the usage pattern based on identifying that no profile matches the acquired usage pattern (claim 2 and pars. [0012]-[0015], “the user device settings may be changed or adjusted in a way that is appropriate for the new or different user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chatterton’s teachings where the instructions cause the processor to: identify that no profile matches the acquired usage pattern and generate a new profile or update the first profile using the usage pattern based on identifying that no profile matches the acquired usage pattern with the display apparatus disclosed by Shin because one of ordinary skill in the art would have recognized that by 
Regarding claim 3, Shin and Chatterton disclose all the limitations of claim 2. 
Shin further discloses a touch-sensitive display (par. [0057], “touch screen”), an audio output device (fig. 2, “audio output device 290”), and an input device (par. [0063], “microphone”), and where the instructions cause the processor to: output a message for identifying whether a user is changed through the display and/or the audio output device based on identifying that no profile matches the acquired usage pattern (par. [0055] and [0058], “it is determined that the identified user is a preregistered user, the controller 120 may determine usage history information and preference information using information acquired during a predetermined period, update user profile information of the identified user already stored in the storage 140 using determined usage history information and preference information” and “The controller 120 may control the display 130 to display a recommendation message which recommends changing at least one of a content and a setting of the display apparatus 100 if a control command is determined.”); receive a user input through the input device or the display in response to the message (par. [0058]-[0059], “Accordingly, if a user's instruction to change at least one of a content and a setting of the display apparatus 100 is inputted through the input device”); generate a new profile using the usage pattern when the user input indicates that the user of the electronic device is changed (par. [0058], “the controller 120 may change at least one of a content and a setting of the display apparatus according to a control command.”; thus, new profile is generated).
Shin does not specifically disclose update the first profile using the usage pattern when the user input indicates that the user of the electronic device is not changed.
Chatterton discloses update the first profile using the usage pattern when the user input indicates that the user of the electronic device is not changed (par. [0038], “if a new or different user has not been detected, then the user may continue to perform the action on the user device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chatterton’s teachings about update the first profile using the usage pattern when the user input indicates that the user of the electronic device is not changed with the display apparatus 
Regarding claims 4 and 18, Shin and Chatterton disclose all the limitations of claims 2 and 16, respectively. Shin further discloses where the instructions cause the processor to: determine whether the acquired usage pattern is an observation target previously recognized designated as a new usage pattern (par. [0013], “…the controller determines preference setting information corresponding to the displayed content based on profile information of the identified user while the content is displayed, compares setting information of the display apparatus and the preference setting information and changes a setting of the display apparatus”). 
Shin does not specifically disclose where the new patter is based on identifying that no profile matches the acquired usage pattern; and designate the acquired usage pattern as a new observation target when the acquired usage pattern is a new usage pattern that has not been previously recognized.
Chatterton discloses where the new patter is based on identifying that no profile matches the acquired usage pattern (pars. [0012]-[0015]); and
designate the acquired usage pattern as a new observation target when the acquired usage pattern is a new usage pattern that has not been previously recognized (pars. [0012]-[0015], “the user device settings may be changed or adjusted in a way that is appropriate for the new or different user.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chatterton’s teachings where the new patter is based on identifying that no profile matches the acquired usage pattern; and designate the acquired usage pattern as a new observation target when the acquired usage pattern is a new usage pattern that has not been previously recognized with the display apparatus disclosed by Shin because one of ordinary skill in the art would have recognized that a determination can be made about recognizing that the profile of the primary user needs to be updated or that a new profiles needs to be created, where modern machine learning devices can be programed to make such decisions.

Shin does not specifically disclose discloses generate a new profile using the usage pattern when the relationship between the acquired usage pattern and the first profile is not established.
Chatterton discloses generate a new profile using the usage pattern when the relationship between the acquired usage pattern and the first profile is not established (pars. [0012]-[0015], “the user device settings may be changed or adjusted in a way that is appropriate for the new or different user.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chatterton’s teachings about generate a new profile using the usage pattern when the relationship between the acquired usage pattern and the first profile is not established with the display apparatus disclosed by Shin because one of ordinary skill in the art would have recognized that when it is recognized that the patter does not match the primary user, a new profile is created for a new user related to the primary user. 
Regarding claims 6 and 20, Shin and Chatterton disclose all the limitations of claims 5 and 19, respectively. Shin further discloses where the acquired usage pattern comprises use of an application, and where the instructions may cause the processor to: determine that the relationship between the acquired usage pattern and the first profile is established when the application in the acquired usage pattern is of a same type as an application included in the first profile (par. [0098], “if a user is identified, the controller 220 may determine at least one between a preference application and a preference content 
Regarding claim 7, Shin and Chatterton disclose all the limitations of claim 1. Shin further discloses a display (fig. 1, “display 130”).
Shin does not specifically disclose where the instructions cause the processor to: change a configuration of a screen to be displayed on the display from a first configuration corresponding to the first profile to a second configuration corresponding to the second profile based on retrieval of the second profile matching the acquired usage pattern from the list.
Chatterton discloses where the instructions cause the processor to: change a configuration of a screen to be displayed on the display from a first configuration corresponding to the first profile to a second configuration corresponding to the second profile based on retrieval of the second profile matching the acquired usage pattern from the list (par. [0039], “if a new of different user has been detected, then one or more settings of the user device may be altered according to the new or different detected user. For example, security settings may be altered or adjusted depending on who is using the user device. In one instance where the new or different detected user is a child using a parent's user device, the user device settings may be adjusted so that only appropriate content is presented, e.g., only MG-rated content…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chatterton’s teachings where the instructions cause the processor to: change a configuration of a screen to be displayed on the display from a first configuration corresponding to the first profile to a second configuration corresponding to the second profile based on retrieval of the second profile matching the acquired usage pattern from the list with the display apparatus disclosed by Shin because one of ordinary skill in the art would have recognized that the  different profiles require different configurations based on the requirements of the profile. 
Regarding claim 8, Shin and Chatterton disclose all the limitations of claim 7. Shin further discloses where the screen comprises a home screen, a content provision screen, or an initial web browser screen (fig. 1 and par [0035], “a display apparatus… may be a smart television (TV)… various display apparatuses such as a smart phone, a tablet personal computer (PC), a notebook PC, a desktop 
Regarding claim 9, Shin and Chatterton disclose all the limitations of claim 1. Shin further discloses where the instructions cause the processor to: calculate a value indicating similarity between the acquired usage pattern and the first profile (par. [0060]); and recognize that the profile has been changed based on the value being smaller than a designated threshold value (par. [0060], “the controller 120 may increase a weighted value regarding a determined control command, and if the user does not input a change instruction according to the recommendation message, the controller 120 may decrease a weighted value regarding a determined control command”).
Regarding claim 11, Shin and Chatterton disclose all the limitations of claim 1. Shin further discloses where the plurality of profiles comprises information related to a time of use (par. [0050], “the predetermined time may be a time from when a power of the display apparatus 100 was last turned on to a current time”), a place of use, an interest, bookmark information, a  frequently used service, an application list, or a bookmarked site address (the alternative language or indicates that only one limitation is required).
Regarding claim 13, Shin and Chatterton disclose all the limitations of claim 1. Shin further discloses where the instructions cause the processor to: start acquiring the usage pattern when a screen of the electronic device is turned on (par. [0050], “the predetermined time may be a time from when a power of the display apparatus 100 was last turned on to a current time”); and terminate acquisition of the usage pattern when the screen is turned off (par. [102], “a currently displayed content ends at a predetermined time or period from a current time”).
Regarding claim 17, Shin and Chatterton disclose all the limitations of claim 16. Shin further discloses outputting a message for identifying whether a user is changed through a touch-sensitive display of the electronic device and/or an audio output device thereof based on the identifying (par. [0055] and [0058], “it is determined that the identified user is a preregistered user, the controller 120 may determine usage history information and preference information using information acquired during a predetermined period, update user profile information of the identified user already stored in the storage 140 using determined usage history information and preference information” and “The controller 120 may 
Shin does not specifically disclose identifying that no profile matches the acquired usage pattern. 
Chatterton discloses identifying that no profile matches the acquired usage pattern (claim 2 and par [0012], “The user device may determine certain characteristics of a user that is using the user device. In this regard, the user device may detect when a new or different user has begun using the user device…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chatterton’s teachings about disclose identifying that no profile matches the acquired usage pattern with the display apparatus disclosed by Shin because one of ordinary skill in the art would have recognized that by comparing the profiles, a determination can be made about recognizing that the profile of the primary user needs to be updated or that a new profiles needs to be created, where modern machine learning devices can be programed to make such decisions.

Claims 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Chatterton and further in view of US 20120124615 A1 (Sangseok Lee, hereainafter Lee).
Regarding claim 10, Shin and Chatterton disclose all the limitations of claim 1. Shin further discloses a communication circuit, where the instructions cause the processor to: collect a usage log of the electronic device (par [0055], “if it is determined that the identified user is a preregistered user, the controller 120 may determine usage history information and preference information using information acquired during a predetermined period…”) and update the list using the received profile (par [0055], 
Shin does not specifically disclose transmit the usage log to an external electronic device through the communication circuit and receive a profile generated based on the usage log from the external electronic device. 
In related art concerning image display device and a method for operating the same, Lee discloses transmit[ing] the usage log to an external electronic device through the communication circuit (pars [0114]-[0116], “…the controller 170 may control transmission of the game play information about the game application to a specific server connected to the image display apparatus 100 over a network through the network interface 130”); receive a profile generated based on the usage log from the external electronic device (pars [0114]-[0116], “upon receipt of information about a change in the game play information from the server through the network interface 130…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chatterton’s teachings about transmit[ing] the usage log to an external electronic device through the communication circuit and receive a profile generated based on the usage log from the external electronic device with the display apparatus disclosed by Shin because one of ordinary skill in the art would have recognized that by providing the information to an outside device, such as a server, the storage of the user’s device can be freed, since memory capacity is limited in electronic devices.
Regarding claim 12, Shin and Chatterton disclose all the limitations of claim 11. 
Shin does not specifically discloses where the plurality of profiles correspond to a same account used to log in to the electronic device. 
Lee discloses where the plurality of profiles correspond to a same account used to log in to the electronic device (figs 29A-29C and par. [0270], “sorting to display application icons associated with a logged-in user account, an exclusive-view based sorting to display only active application icons associated with a logged-in user account, or a manual sorting to display individual application icons according to user input”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lee’s teachings where the plurality of profiles correspond to a same account used to log 
Regarding claim 14, Shin and Chatterton disclose all the limitations of claim 1. 
Shin does not specifically disclose where the instructions cause the processor  to: generate the plurality of profiles classified for one or more accounts using personal information of the members and usage logs of the electronic device collected during a given period; extract a common usage pattern for one or more categories from the plurality of profiles; generate a plurality of reference profiles using the common usage pattern; and recognize relationships between the members based on the plurality of reference profiles. 
Lee discloses where the instructions cause the processor to: generate the plurality of profiles classified for one or more accounts using personal information of the members and usage logs of the electronic device collected during a given period (claim 1); extract a common usage pattern for one or more categories from the plurality of profiles (par. [0270], figs. 29A-29C, “sort or group the available application icons for display.”); generate a plurality of reference profiles using the common usage pattern; and recognize relationships between the members based on the plurality of reference profiles (par. [0270], figs. 29A-29C, “The application icons may be grouped for display based on an account-based sorting to display application icons associated with all user accounts…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lee’s teachings where the instructions cause the processor  to: generate the plurality of profiles classified for one or more accounts using personal information of the members and usage logs of the electronic device collected during a given period; extract a common usage pattern for one or more categories from the plurality of profiles; generate a plurality of reference profiles using the common usage pattern; and recognize relationships between the members based on the plurality of reference profiles with the display apparatus disclosed by Shin because one of ordinary skill in the art would have recognized that the  different profiles require different configurations based on the requirements of the .  

Claim  15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Chatterton and further in view of US 20130234928 A1 (Chi Yoon Jeong, hereinafter Jeong).
Regarding claim 15, Shin and Chatterton disclose all the limitations of claim 14. 
Shin does not specifically disclose where the instructions cause the processor to: classify the usage logs into several pieces based on usage continuity; calculate a value indicating similarity between the several pieces and the plurality of reference profiles; identify a reference profile having a similarity value larger than a designated threshold value; and  update the list using the identified reference profile, and where the usage continuity is a time period during which a screen of the electronic device is turned on, a time period during which a user stays in one place, or a time period during which a specific application is executed. 
	In related art concerning an apparatus and method for controlling a screen Jeong discloses where the instructions cause the processor to: classify the usage logs into several pieces based on usage continuity (par. [0047], “…extract user behavioral pattern-related characteristic and statistical information such as the average time it takes for a user to view a screen and its standard deviation, the average time it takes to switch between screens and its standard deviation, and a sequence frequency at which a screen is changed...”); calculate a value indicating similarity between the several pieces and the plurality of reference profiles (par. [0047], “…the similarity between the pattern of current user-input information and the pattern of previous user-input information…”); identify a reference profile having a similarity value larger than a designated threshold value (par. [0049], “…provide set timer-related characteristic and statistical information to the screen update determination module 138 after the timer set by the timer setting unit 120 has operated. Here, the timer-related characteristic and statistical information may be the set value of a current timer, the time remaining to reach the set value, and timer completion or incompletion”, where the set timer corresponds to the threshold); and update the list using the identified reference profile (par. [0048], “user behavioral pattern-related characteristic and statistical information may be used to consider the fact that the time it takes for a user to analyze the information of a screen or a time period during which a specific application is executed (par. [0047], “…extract user behavioral pattern-related characteristic and statistical information such as the average time it takes for a user to view a screen and its standard deviation, the average time it takes to switch between screens and its standard deviation, and a sequence frequency at which a screen is changed...”. Where only one limitation is required due to the optional language “or”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jeong’s teachings where the instructions cause the processor to: classify the usage logs into several pieces based on usage continuity; calculate a value indicating similarity between the several pieces and the plurality of reference profiles; identify a reference profile having a similarity value larger than a designated threshold value; and  update the list using the identified reference profile, and where the usage continuity is a time period during which a screen of the electronic device is turned on, a time period during which a user stays in one place, or a time period during which a specific application is executed with the display apparatus disclosed by Shin because one of ordinary skill in the art would have recognized that modern machine learning devices can be programed to classify users based on their profile usage and where they can adjust patterns based on the collected data; therefore, adding convenience to users when utilizing electronic devices by not having to adjust the device configurations themselves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
10/21/2021



/ANKUR JAIN/Primary Examiner, Art Unit 2649